Exhibit 10(m)

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

 

Effective January 1, 2002

 

1. Purpose:

 

The Corporation establishes this Plan effective January 1, 2002 for the purpose
of determining for certain key associates the portion of incentive compensation
to be awarded in the form of Restricted Stock Shares or Restricted Stock Units
under the Stock Plan. By awarding a portion of a key associate’s incentive
compensation in the form of Restricted Stock Shares or Restricted Stock Units
which become earned and payable over time, the Corporation intends to induce the
associate to remain employed by the Corporation and its Subsidiaries and to
further align the interests of the associate with the Corporation’s
stockholders.

 

2. Definitions:

 

For purposes of the Plan, the following terms shall have the following meanings

 

“Associate” means a common law employee of the Corporation or one of its
Subsidiaries who is identified as an employee in the personnel records of the
Corporation or the applicable Subsidiary.

 

“Cause” shall be defined as that term is defined in a Covered Associate’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means any of the following as determined by the Plan
Administrator with respect to a Covered Associate: (i) an act of fraud or
dishonesty committed by the Covered Associate in the course of the Covered
Associate’s employment; (ii) a conviction of (or plea of no contest with respect
to) a crime constituting a felony; (iii) an act or omission which causes the
Covered Associate or the Corporation or any Subsidiary to be in violation of
federal or state securities laws, rules or regulations, and/or the rules of any
exchange or association of which the Corporation or any Subsidiary is a member,
including statutory disqualification; (iv) failure to perform the Covered
Associate’s job function(s), which the Corporation views as being material to
the Covered Associate’s position and the overall business of the Corporation and
its Subsidiaries under circumstances where such failure is detrimental to the
Corporation or any Subsidiary; (v) a material breach of any written policy
applicable to employees of the Corporation and its Subsidiaries including, but
not limited to, the Bank of America Corporation Code of Ethics and General
Policy on Insider Trading; or (vi) an unauthorized disclosure of any
confidential or proprietary information of the Corporation or its Subsidiaries
or commission of any other material violation of the Corporation’s written
policies or signed agreement(s) regarding Confidential and Proprietary
Information.

 

“Common Stock” means the common stock of the Corporation.

 

“Corporate Personnel Executive” means the Corporate Personnel Executive of the
Corporation (or any permitted delegee pursuant to Paragraph 3).

 



--------------------------------------------------------------------------------

“Corporation” means Bank of America Corporation, and its successors and assigns.

 

“Covered Associate” means an Associate who is employed in either (i) job band 1
or 2, (ii) the Corporation’s Global Corporate and Investment Banking Group,
(iii) the Corporation’s Asset Management Group or (iv) any other group of
Associates as the Plan Administrator may determine from time to time; provided,
however, that (i) an Associate shall not be a Covered Associate for a Plan Year
unless the Associate satisfies any other eligibility requirements set forth on
the applicable Schedule attached to the Plan and (ii) the term “Covered
Associate” shall not include any “Insider” or “Named Executive Officer” as
defined under the Stock Plan. The Plan Administrator shall make all
determinations as to whether an Associate is a Covered Associate for a Plan
Year. In that regard, the Plan Administrator in its sole and exclusive
discretion may determine to exclude an Associate (or group of Associates) from
being considered a Covered Associate with respect to a Covered Incentive at any
time prior to the applicable Grant Date.

 

“Covered Incentive” means, with respect to a Covered Associate, any incentive
award determined pursuant to any incentive compensation plan of the Corporation
approved for purposes of this Plan by the Plan Administrator. Covered Incentives
may be determined annually, quarterly, or on such other basis as provided by the
applicable plan. Notwithstanding the foregoing, to the extent permitted by
applicable law, no amount shall be considered a Covered Incentive that is
payable after the date of the Covered Associate’s termination of employment with
Corporation and its Subsidiaries (including without limitation any amounts
constituting severance payments).

 

“Effective Date” means the effective date of the Plan: January 1, 2002.

 

“Fair Market Value” of a share of Common Stock means the closing price on the
relevant date of a share of Common Stock as reflected in the report of composite
trading of New York Stock Exchange listed securities for that day (or, if no
shares were publicly traded on that day, the immediately preceding day that
shares were so traded) published in The Wall Street Journal (Eastern Edition) or
in any other publication selected by the Plan Administrator; provided, however,
that if the shares are misquoted or omitted by the selected publication(s), the
Plan Administrator shall directly solicit the information from officials of the
stock exchanges or from other informed independent market sources.

 

“Grant Date” means the date that Restricted Stock Shares or Restricted Stock
Units are awarded to a Covered Associate pursuant to the Plan for Covered
Incentives earned for a calendar year, which date shall be February 15 of the
following calendar year, or if that February 15 is not a business day, the next
preceding business day.

 

“Plan Administrator” means the Corporate Personnel Executive. :

 

“Premium Amount” means an amount equal to twenty-five percent (25%) of the
Principal Amount which is to be awarded as Restricted Stock Shares or Restricted
Stock Units as determined under Section 4 below.

 

2



--------------------------------------------------------------------------------

“Principal Amount” means the portion of a Covered Associate’s Covered Incentive
to be awarded as Restricted Stock Shares or Restricted Stock Units as determined
under Section 4 below and the applicable schedule attached to the Plan.

 

“Restricted Stock Share” means a share of “Restricted Stock” awarded under, and
within the meaning of, the Stock Plan.

 

“Restricted Stock Unit” means a “Restricted Stock Unit” awarded under, and
within the meaning of, the Stock Plan.

 

“Retirement” means:

 

  (a) for an Associate working in the United States, the Associate’s termination
of employment with the Corporation and its Subsidiaries (other than due to the
Associate’s death or disability) after the Associate has (i) attained at least
age fifty (50), (ii) completed at least fifteen (15) years of “Vesting Service”
under the tax-qualified Pension Plan sponsored by the Corporation, and (iii)
attained a combined age and years of “Vesting Service” equal to at least
seventy-five (75); or

 

  (b) for an Associate working outside the United States, termination of the
Associate’s employment with the Corporation and its Subsidiaries (other than due
to the Associate’s death or disability) as of the later of (i) the date of the
Associate’s eligibility for retirement under the local program or (ii)
attainment of at least age fifty (50).

 

“Stock Plan” means the Bank of America Corporation 2003 Key Associate Stock
Plan, as the same may be in effect from time to time, or any successor plan
thereto.

 

“Subsidiary” means a “Subsidiary” as defined under the Stock Plan.

 

3. Administration:

 

The Plan Administrator shall be responsible for administering the Plan. The Plan
Administrator shall have all of the powers necessary to enable it to properly
carry out its duties under the Plan. Not in limitation of the foregoing, the
Plan Administrator shall have the power to construe and interpret the Plan and
to determine all questions that shall arise thereunder. The Plan Administrator
shall have such other and further specified duties, powers, authority and
discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Plan Administrator may appoint such agents as
it may deem necessary for the effective performance of its duties, and may
delegate to such agents such powers and duties as the Plan Administrator may
deem expedient or appropriate that are not inconsistent with the intent of the
Plan. The decision of the Plan Administrator upon all matters within its scope
of authority shall be final and conclusive on all persons, except to the extent
otherwise provided by law.

 

3



--------------------------------------------------------------------------------

4. Operation:

 

This Plan shall apply to any Covered Incentive of a Covered Associate determined
for performance periods beginning on or after the Effective Date. For any such
Covered Incentive, a portion shall be awarded in cash and a portion shall be
awarded as Restricted Stock Shares or Restricted Stock Units on the applicable
Grant Date and earned over time thereafter in accordance with the following
provisions:

 

  (a) The Plan Administrator shall determine from time to time whether awards to
particular Covered Associates or groups of Covered Associates under the Plan
shall be in the form of Restricted Stock Shares or Restricted Stock Units.

 

  (b) The Principal Amount for a Covered Associate to be awarded as Restricted
Stock Shares or Restricted Stock Units shall be determined pursuant to the
applicable schedule attached hereto. The related Premium Amount for the Covered
Associate shall equal the Principal Amount times twenty-five percent (25%). The
Plan Administrator shall make all determinations as to which schedule applies to
a particular Covered Associate with respect to any Covered Incentive (for
example, in connection with a Covered Associate who transfers jobs among
business units covered by different schedules).

 

  (c) For purposes of applying the applicable Principal Amount schedules to
Covered Incentives determined more frequently than annually, the following
provisions shall apply:

 

  (i) the amount of all such Covered Incentives for a calendar year shall be
aggregated for purposes of applying the Principal Amount formula under the
applicable schedule for that calendar year;

 

  (ii) the Plan Administrator shall determine the appropriate methodology for
accruing a portion of each such Covered Incentive within the calendar year for
purposes of applying the applicable Principal Amount formula at the end of the
calendar year; and

 

  (iii) if the Covered Associate terminates employment with the Corporation and
its Subsidiaries prior to the applicable Grant Date, any such amounts that were
previously accrued during the calendar year shall be paid to the Covered
Associate in cash (less applicable payroll and withholding taxes) as soon as
administratively practicable after termination of employment, except that in the
case of termination by the Covered Associate’s employer for Cause or termination
by the Covered Associate (other than Retirement), such accruals shall be
forfeited as of the date of termination.

 

  (d) The number of Restricted Stock Shares or Restricted Stock Units to be
awarded to a Covered Associate shall equal the aggregate of the Principal Amount
and Premium Amount determined under subparagraph (b) above divided by the
average Fair Market Value of a share of Common Stock for the five consecutive
trading days ending on the applicable Grant Date.

 

4



--------------------------------------------------------------------------------

  (e) The number of Restricted Stock Shares or Restricted Stock Units determined
in accordance with subparagraph (d) above shall be awarded under the Stock Plan
to the Covered Associate and evidenced by an award agreement. Subject to the
determination of the Plan Administrator, the award agreement shall include the
following provisions:

 

  (i) The Restricted Stock Shares or Restricted Stock Units shall be earned and
payable in three equal annual installments beginning on the first anniversary of
the Grant Date.

 

  (ii) Any unearned Restricted Stock Shares or Restricted Stock Units shall
become earned and payable immediately upon the Covered Associate’s death,
“Disability” (as defined under the Stock Plan), Retirement or termination of
employment by the Corporation and its Subsidiaries without Cause (including, but
not limited to, termination due to workforce reduction, job elimination or
divestiture).

 

  (iii) Any unearned Restricted Stock Shares or Restricted Stock Units shall be
immediately forfeited as of the employment termination date in the event of
either (A) termination of employment by the Covered Associate’s employer for
Cause or (B) termination of employment by the Covered Associate (other than
Retirement).

 

  (iv) Cash dividends on unearned Restricted Stock Shares shall either be
payable to the Covered Associate as soon as administratively practicable
following the applicable dividend payment date or shall be accrued and payable
as the award becomes earned and payable, as set forth in the applicable award
agreement. Restricted Stock Units shall include dividend equivalents providing
economic rights substantially similar to cash dividends on Restricted Stock
Shares as set forth in the applicable award agreement.

 

  (f) For a Covered Associate working inside the United States, if and to the
extent Restricted Stock Units become earned and payable, they shall be paid to
the Covered Associate by delivery of one (1) share of Common Stock for each
Restricted Stock Unit. For a Covered Associate working outside the United
States, if and to the extent Restricted Stock Units become earned and payable,
they shall be payable in either shares of Common Stock or cash as provided in
the applicable award agreement.

 

  (g)

Notwithstanding any provision herein to the contrary, for awards of Restricted
Stock Shares or Restricted Stock Units to Covered Associates working outside the
United States, in order to foster and promote achievement of the purposes of the
Plan or to comply with provisions of laws in other countries in which Covered
Associates covered by the Plan are located, the Plan Administrator shall have
the power and authority to (i) determine which Covered Associates working
outside the United States are eligible to participate in the Plan, (ii) modify
the terms and

 

5



--------------------------------------------------------------------------------

 

conditions of awards of Restricted Stock Shares or Restricted Stock Units made
to such Covered Associates and (iii) establish subplans and modified terms and
procedures to the extent such actions may be necessary or advisable.

 

  (h) Notwithstanding any provision herein to the contrary, the Plan
Administrator may modify the percentages set forth in the schedules referenced
in subparagraph (b) above or modify the definition of Covered Incentive for a
Covered Associate or group of Covered Associates for a given period of time,
provided that any such modification that is made after the applicable period of
time has commenced will not result in a larger portion of the Covered
Associate’s Covered Incentive being awarded as Restricted Stock Shares or
Restricted Stock Units with respect to that period (compared to what would have
been awarded as Restricted Stock Shares or Restricted Stock Units without regard
to such modification).

 

  (i) The Plan Administrator shall determine from time to time if, and to what
extent, the portion of a Covered Incentive awarded as Restricted Stock Shares or
Restricted Stock Units under the Plan shall be taken into account under the
other benefit plans of the Corporation and its Subsidiaries.

 

  (j) All awards of Restricted Stock Shares or Restricted Stock Units under the
Plan shall be subject to approval by the Compensation Committee of the Board of
Directors of the Corporation to the extent required by the Stock Plan.

 

5. Amendment, Modification and Termination of the Plan:

 

The Plan Administrator shall have the right and power at any time and from time
to time to amend the Plan in whole or in part and at any time to terminate the
Plan; provided, however, that no such amendment or termination shall adversely
affect any award of Restricted Stock Shares or Restricted Stock Units granted
before the effective date of such amendment or termination without the consent
of the affected Covered Associate.

 

6. Applicable Law:

 

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the state of
Delaware.

 

7. Miscellaneous:

 

A Covered Associate’s rights and interests under the Plan may not be assigned or
transferred by the Covered Associate. Nothing contained herein shall be deemed
to create a trust of any kind or any fiduciary relationship between the
Corporation and any Covered Associate. The Plan shall be binding on the
Corporation and any successor in interest of the Corporation.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed by an authorized officer
of the Corporation.

 

BANK OF AMERICA CORPORATION

By:  

/s/ J. Steele Alphin

   

J. Steele Alphin

   

Corporate Personnel Executive

 

7



--------------------------------------------------------------------------------

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

 

SCHEDULE 1

 

Principal Amount for Job Bands 1 and 2

(including GCIB Associates in Job Bands 1 and 2) and

Asset Management Group Associates

 

This Schedule applies to an Associate who, for a Plan Year, is employed in
either (i) job band 1 or 2 (including an Associate who is employed by the Global
Corporate and Investment Banking Group in job band 1 or 2) or (ii) the Asset
Management Group, and who receives a Covered Incentive award for the Plan Year
of at least $100,000. The Principal Amount for such a Covered Associate shall
equal the sum of (A) 10% of the portion of the Covered Incentive that is less
than or equal to $250,000, (B) 20% of the portion of the Covered Incentive that
is greater than $250,000 but less than $500,000, (C) 30% of the portion of the
Covered Incentive that is greater than or equal to $500,000 but less than
$1,000,000, and (D) 35% of the portion of the Covered Incentive that is greater
than or equal to $1,000,000.

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

 

SCHEDULE 2

 

Principal Amount for GCIB

 

The Principal Amount for a Covered Associate who is employed in the Global
Corporate and Investment Banking Group who is not in job band 1 or 2 shall equal
the sum of (A) 20% of the portion of the Covered Incentive that is greater than
$250,000 but less than $500,000, (B) 30% of the portion of the Covered Incentive
that is greater than or equal to $500,000 but less than $1,000,000, and (C) 35%
of the portion of the Covered Incentive that is greater than or equal to
$1,000,000. Notwithstanding the foregoing, for a Covered Incentive for a Plan
Year that is greater than $250,000 but less than $275,000, the Principal Amount
shall be $5,000.

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

OFFICER’S CERTIFICATE OF PLAN ADMINISTRATOR

 

The undersigned, J. Steele Alphin, the Corporate Personnel Executive of Bank of
America Corporation (the “Company”), acting as the “Plan Administrator” of the
Bank of America Corporation Equity Incentive Plan (the “EIP”), hereby certifies,
determines and resolves that, pursuant to Section 5 of the EIP, the EIP plan
document is amended in accordance with Exhibit A attached hereto.

 

March 4, 2003

 

/s/ J. Steele Alphin

   

J. Steele Alphin

   

Corporate Personnel Executive

Bank of America Corporation

 

2



--------------------------------------------------------------------------------

 

EXHIBIT A

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

 

Amendments

 

1. Effective for awards made for performance in 2002 and thereafter, the
definition of “Cause” in Section 2 of the EIP is amended to read as follows:

 

“Cause” shall be defined as that term is defined in a Covered Associate’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means any of the following as determined by the Plan
Administrator with respect to a Covered Associate: (i) an act of fraud or
dishonesty committed by the Covered Associate in the course of the Covered
Associate’s employment; (ii) a conviction of (or plea of no contest with respect
to) a crime constituting a felony; (iii) failure to perform the Covered
Associate’s job function(s), which the Corporation views as being material to
the Covered Associate’s position and the overall business of the Corporation and
its Subsidiaries under circumstances where such failure is detrimental to the
Corporation or any Subsidiary; (iv) a material breach of any written policy
applicable to employees of the Corporation and its Subsidiaries including, but
not limited to, the Bank of America Corporation Code of Ethics and General
Policy on Insider Trading; or (v) an unauthorized disclosure of any confidential
or proprietary information of the Corporation or its Subsidiaries or commission
of any other material violation of the Corporation’s written policies or signed
agreement(s) regarding Confidential and Proprietary Information.

 

2. Effective for awards made for performance in 2003 and thereafter, the
definition of “Premium Amount” in Section 2 of the EIP is amended to read as
follows:

 

“Premium Amount” means an amount equal to ten percent (10%) of the Principal
Amount which is to be awarded as Restricted Stock Shares or Restricted Stock
Units as determined under Section 4 below.

 

3. Effective for awards made for performance in 2003 and thereafter, the second
sentence of Section 4(b) of the EIP is amended to read as follows:

 

The related Premium Amount for the Covered Associate shall equal the Principal
Amount times ten percent (10%).

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

OFFICER’S CERTIFICATE OF PLAN ADMINISTRATOR

 

The undersigned, J. Steele Alphin, the Corporate Personnel Executive of Bank of
America Corporation (the “Company”), acting as the “Plan Administrator” of the
Bank of America Corporation Equity Incentive Plan (the “EIP”), hereby certifies,
determines and resolves that, pursuant to Section 2 of the EIP, “Covered
Incentive” for 2004 for any legacy FleetBoston Covered Associate shall be
limited to discretionary incentive awards for 2004 that are made in 2005, and
shall therefore not include any incentive compensation awarded and paid during
2004.

 

October 9, 2004

     

/s/ J. Steele Alphin

       

J. Steele Alphin

       

Corporate Personnel Executive

Bank of America Corporation

 

2



--------------------------------------------------------------------------------

 

BANK OF AMERICA CORPORATION

EQUITY INCENTIVE PLAN

OFFICER’S CERTIFICATE OF PLAN ADMINISTRATOR

 

The undersigned, J. Steele Alphin, the Corporate Personnel Executive of Bank of
America Corporation (the “Company”), acting as the “Plan Administrator” of the
Bank of America Corporation Equity Incentive Plan (the “EIP”), hereby certifies,
determines and resolves that, pursuant to Section 5 of the EIP, the EIP plan
document is hereby amended as follows:

 

Effective for awards made for performance in 2004 and thereafter, the definition
of “Retirement” in Section 2 of the EIP is amended to read as follows:

 

“Retirement” means an Associate’s termination of employment with the Corporation
and its Subsidiaries (other than due to the Associate’s death or disability but
excluding for Cause):

 

  (a) for an Associate working in the United States or a United States Associate
on global assignment, after the Associate has (i) completed at least ten (10)
years of “Vesting Service” under the tax-qualified Pension Plan sponsored by the
Corporation in which the Associate participates and (ii) attained a combined age
and years of “Vesting Service” equal to at least sixty (60); or

 

  (b) for an Associate working outside the United States (other than a United
States Associate on global assignment), as of the later of (i) the date of the
Associate’s eligibility for retirement under the local program or (ii)
attainment of at least age fifty (50).”

 

December 12, 2004

     

/s/ J. Steele Alphin

       

J. Steele Alphin

       

Corporate Personnel Executive

Bank of America Corporation

 

3